Citation Nr: 1716238	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  07-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for a heart murmur.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a right ankle disability.

7. Entitlement to service connection for a left ankle disability.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for a root canal.

10. Entitlement to service connection for alcoholism.

11. Entitlement to service connection for pancreatitis, to include as secondary to alcoholism and depression.

12. Entitlement to service connection for a stomach disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1990.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction now resides with the RO in Newark, New Jersey. 



The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2017. A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. A remand is necessary to obtain additional VA treatment records and comply with the July 2010 remand directives. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, the matter must again be remanded to comply with the July 2010 remand directives.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In January 2017 before the undersigned, the Veteran testified to receiving ongoing treatment at the VA Elizabeth Outpatient Clinic. See January 2017 hearing transcript. The Veteran reported ongoing treatment from separation of service in 1990 forward. The Board notes that treatment records for the VA New Jersey Health Care System East Orange were previously requested and associated with the claims file. However, treatment records have not been requested for the Elizabeth Outpatient Clinic. Additionally, there is an indication the Veteran underwent treatment at the Tampa Florida VAMC in September 2008. These treatment records have not been associated with the claims file. As such, a remand is necessary so appropriate attempts can be made to locate and obtain these outstanding records.

The Veteran was afforded VA examinations relating to his claims in December 2014. A supplemental opinion is required as to the Veteran's claim for entitlement to service connection for a bilateral knee disability. The VA examiner noted the Veteran had a diagnosis of Osgood-Schlatters disease and that it was highly likely this occurred after he entered service at 18. However, the VA examiner failed to address whether such manifested during service, and if so, to identify these manifestations. As such a supplemental opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records, in particular, from the Elizabeth Outpatient Clinic from 1990 forward and from Tampa VA from September 2008. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, refer the case to the December 2014 VA examiner for a supplemental opinion as to the Veteran's bilateral knee disability. If the same examiner is not available, the claims folder should be forwarded to another clinician. If examination of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, and review any additional treatment records associated with the claims file since the last examination and revisit all prior opinions provided. After reviewing the claims file and examining the Veteran, if warranted, the examiner should answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed Osgood-Schlatters disease is related to his active service? 

b. Were there manifestations of the Veteran's Osgood-Schlatters disease during service? If so, specifically identify the in service manifestations.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements regarding his symptoms of pain in service and his statements of continuous symptoms after service. 

3. Thereafter, the RO should undertake any additional development action deemed warranted and readjudicate the issues on appeal, to include obtaining any supplemental VA opinions or examinations. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




